IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBERT DESHIELDS,                    :   No. 18 EAP 2016
                                     :
                 Appellant           :
                                     :   Appeal from the Order of the
                                     :   Commonwealth Court dated 2/29/16,
           v.                        :   exited 3/1/16, at No. 526 MD 2015
                                     :
                                     :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS, ET AL.,                 :
                                     :
                 Appellee            :


                                  ORDER


PER CURIAM


     AND NOW, this 28th day of March, 2017 the Order of the Commonwealth Court

is hereby AFFIRMED.